Bboyles, J.
There was in this case a direct issue of fact, and the evidence thereon being conflicting, and the verdict and judgment rendered in the municipal court of Atlanta not being demanded, either by the law or the evidence, or by both, under the repeated and uniform rulings of this court and of the Supreme Court the discretion of the judge of the superior court in sustaining the certiorari and granting a first new trial (the order sustaining the certiorari and granting a new trial not being based on any special ground) will not be disturbed.

Judgment affirmed.